Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Non-Responsive Amendment
The reply filed on May 10, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s); See 37 CFR 1.111.
As set forth in the Requirement for Unity of Invention mailed on March 9, 2021, Applicant is required under 35 U.S.C. 121 to elect a single species, to which the claims shall be restricted if no generic claim is finally held to be allowable An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Applicant first elected species IV with traverse, and then provisionally elected species IX. Specifically, Applicant states: 
“Applicant hereby elects for purposes of initial examination Species IV with traverse with respect to Species VIII to XI. 
Applicant submits Species VIII to XI should be of a separate species election. Species I to VII are directed to components to which the first and second arresting module may be arranged on, while Species VIII to XI are directed to specific components on which a toothed disk may be arranged on. In the event the Examiner agrees, Applicant elects Species IX, with Species VIII being generic with respect to Species IX.”



Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Christopher Verdier/Primary Examiner, Art Unit 3745